DETAILED ACTION
This action is in response to the initial filing of Application no. 16/711,500 on 12/12/2019.
Claims 1 – 20 are still pending in this application, with claims 1, 8 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 12 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/0348549) (“Giuli) in view of Shihab et al. (US 2020/0278842) (“Shihab”).
 For claims 1 and 8, Giuli discloses a computer program product for determining intents (Abstract), the computer program product comprising: one or more non-transitory computer-readable storage media (Fig.2, 250) and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ([0026]), the method comprising: receiving a user expression (“What is the weather like near the hockey game”, Fig.6, 602 and 604; [[0046] [0047] [0062]); extracting one or more entities (substrings  
However, Shihab discloses a system and method (Abstract), wherein a model used by an intent extractor is trained with a set of sentences; and an intent is extracted based on determining a similarity between a user’s question and a training sentence ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Shihab’s intent determination technique to Giuli’s intent determination method to achieve the following predictable results for the purpose of enabling a virtual assistant to quickly and accurately respond to a user input in natural language form (Giuli, [0003] [0004]): one or more resolvers are each associated with the intent and one or more training expressions of 

For claim 12, Giuli discloses a computer system for determining intents (Abstract), the computer system comprising: one or more computer processors (Fig.2, 204), one or more non- computer-readable storage media (Fig.2, 250, and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ([0026]), the method comprising: receiving a user expression (“What is the weather like near the hockey game”, Fig.6, 602 and 604; [[0046] [0047] [0062]); extracting one or more entities (substrings  which corresponds to a concept) from the user expression ( [0041] [0052] [0063]); gathering one or more resolvers (active ontology associated with different domains including sports, weather, business, etc., [0041 – 0045]) associated with the one or more entities (At block 612, a secondary user intent can be determined for the substring identified at block 610…  parse results for each of the weather domain, sports domain, reminder domain and business domain are generated, wherein each domain is associated with an active ontology, [0041 – 0045] [0054] [0064]), wherein the one or more resolvers are each associated with an intent ([0041 – 0045]); identifying a first resolver (sports domain 418) of the one or more resolvers (a confidence score can be generated for the possible parse results and it can be determined that the a parse result of a sporting event from sports domain 418 has the highest confidence score, [0056] [0064]); and resolving the first resolver to generate a first output (A query for the hockey game within the sports domain is performed, and output from the sports domain is produced, [0066] [0067]). Yet, Giuli fails to teach wherein the one or more resolvers are each associated with the intent and one or more training expressions of one or more intents associated with the one or more entities; and 
However, Shihab discloses a system and method (Abstract), wherein a model used by an intent extractor is trained with a set of sentences; and an intent is extracted based on determining a similarity between a user’s question and a training sentence ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Shihab’s intent determination technique to Giuli’s intent determination method to achieve the following predictable results for the purpose of enabling a virtual assistant to quickly and accurately respond to a user input in natural language form (Giuli, [0003] [0004]): one or more resolvers are each associated with the intent and one or more training expressions of one or more intents associated with the one or more entities; and identifying the first resolver based on the user expression and the one or more training expressions.

For claim 2, 9 and 16, Giuli further discloses: identifying a second resolver  (Giuli, weather domain) of the one or more resolvers associated with the one or more entities (Giuli, [0062] [0063]); determining whether the first output is an input to the second resolver; (Giuli, the multi-pass natural language process also indicates that the sports domain 418 output feeds into the input of the weather domain, [0066]); and based on determining that the first output is an input to the second resolver, resolving the second resolver to generate a second output (Giuli,  the parameters for the weather service are resolved, [0067] [0068]).


	For claims 4, 11 and 18, Shihab further discloses, wherein the similarity score is determined via one or more models from the group comprising a bag of words model, a cosine similarity model (Shihab, [0031]), and a word mover's distance model.

	For claims 5, 12 and 19, Giuli further discloses segmenting the user expression based on one or more frames (Giuli, entire user speech and/or a substring as a frame) (Giuli, [0049] [0052]), and wherein extracting the one or more entities from the user expression is performed for each of the one or more frames (Giuli, concepts referred to by the primary user intent can be identified…. a  sub-concept is identified from the secondary user intent of the first substring, wherein a second substring corresponding to the sub-concept is identified, [0041][0050] [0052] [0054] [0057]). 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/034854 )(“Giuli) in view of Shihab et al. (US 2020/0278842) (“Shihab”) and further in view of Hakkani-Tur et al. (US 2017/0069310) (“Hakkani-Tur).
For claims 6, 13 and 20, the combination of Giuli and Shihab further discloses segmenting the one or more frames based on semantic parsing (Giuli, [0049]), yet fails to teach a semantic parse tree.
However, Hakkani-Tur discloses a system and method for processing speech (Abstract), wherein a semantic parse tree is used to parse a user’s utterance ([0027] [0029]).
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuli et al. (US 2015/034854 ) (“Giuli) in view of Shihab et al. (US 2020/0278842) (“Shihab”) and further in view of Araki et al. (US 2021/0165540) (“Araki”).
For claims 7 and 14, the combination of Giuli and Shihab fails to teach displaying at least
one of the first resolver, the first output, the second resolver, and the second output in at least
the form or a list or resolver dependency graph.
However, Araki discloses an information processing device and method (Abstract),
wherein the output of a recognized and resolved utterance (([0051] [0054] [0057]) is displayed in
a list (Fig.2 and Fig.3; [0039 — 0041] [0045] [0046] [0096]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of
modify the combined teachings of Giuli and Shihab with Araki’s teachings so that at least one
of the first resolver, the first output, the second resolver, and the second output is displayed in at
least the form or a list or resolver dependency graph for the purpose increasing user satisfaction
by enable a user to further interact with the output during an interaction with a voice agent
(Araki, [0038] [0039] [0045]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.